Investor Presentation (NASDAQ: DCTH) January 2014 2 DELCATH SYSTEMS, INC Forward-looking Statements This presentation contains forward-looking statements, within the meaning of the federal securities laws, related to future events and future financial performance which include statements about our expectations, beliefs, plans, objectives, intentions, goals, strategies, assumptions and other statements that are not historical facts. Forward-looking statements are subject to known and unknown risks and uncertainties and are based on potentially inaccurate assumptions, which could cause actual results to differ materially from expected results, performance or achievements expressed or implied by statements made herein. Our actual results could differ materially from those anticipated in forward-looking statements for many reasons, including, but not limited to, uncertainties relating to: stockholder approval of the proposed reverse stock split and the Board of Directors implementation of the same, the impact of the reverse stock split on the Company's stock price and the desired effect of a reverse stock split to regain compliance with the NASDAQ Marketplace Rules, the Company's ability to regain compliance with the NASDAQ Marketplace Rules and maintain its listing on the NASDAQ Capital market, the timing and results of future clinical trials including without limitation the Phase 2 and Phase 3 HCC trials, our ability to successfully commercialize the Melphalan HDS system and the potential of the Melphalan HDS system as a treatment for patients with primary and metastatic disease in the liver, clinical adoption, use and resulting sales, if any, for the CHEMOSAT system in Europe, our ability to obtain reimbursement for the CHEMOSAT system in various markets including without limitation Germany and the United Kingdom, the Company's ability to satisfy the requirements of the FDA's Complete Response Letter and the timing of the same, approval of the Melphalan HDS system by the US FDA, approval of the current or future Melphalan HDS system for delivery and filtration of melphalan or other chemotherapeutic agents for various indications in the US and/or in foreign markets, actions by the FDA or other foreign regulatory agencies, our ability to successfully enter into strategic partnership and distribution arrangements in foreign markets and the timing and revenue, if any, of the same, uncertainties relating to the timing and results of research and development projects, and uncertainties regarding our ability to obtain financial and other resources for any research, development, clinical trials and commercialization activities. These factors, and others, are discussed from time to time in our filings with the Securities and Exchange Commission including the section entitled ‘‘Risk Factors’’ in our most recent Annual Report on Form 10-K and our Reports on Form 10-Q and Form 8-K. 3 DELCATH SYSTEMS, INC Investment Thesis §Innovative therapy addresses an underserved liver cancer market §Commercially available in Europe; under clinical development in the United States §Positive efficacy signal in multiple tumor types §Plan for 2014 initiation of Phase 2 clinical development program in patients with unresectable Hepatocellular Carcinoma (HCC) §Seeking reimbursement in key EU markets §Resources to support core objectives throughout 2014 4 DELCATH SYSTEMS, INC The Delcath Hepatic Delivery System Veno-veno Bypass Pump 3. Filters 2. Blood and melphalan collected in IVC as they exit liver via hepatic veins 1. Melphalan administration directly into Hepatic Artery blood flow 4. Filtered blood returned to systemic circulation via jugular vein 5 DELCATH SYSTEMS, INC U.S. Market Melphalan for Injection with Delcath Hepatic Delivery System § Clinical development stage - proprietary Drug/Device Combination Product Regulated as a drug by the FDA § Intend to conduct global HCC clinical program § Evaluating best path forward in ocular melanoma liver metastases following FDA Complete Response Letter (CRL) in September 2013 Product Status EU Markets CHEMOSAT® Hepatic Delivery System §Regulated as a Class IIb Medical Device § Indicated for the intra-hepatic administration of melphalan hydrochloride and subsequent filtration of the venous blood return § CHEMOSAT Kit supplied without melphalan § In EU, the product at market access and clinical adoption stage § Seeking reimbursements: NUB-1 in Germany, block grant in UK 6DELCATH SYSTEMS, INC Positive Efficacy Signals in Multiple Liver Tumor Types Phase 1 Unresectable hepatic tumors N34 PHP Phase 2 Unresectable hepatic tumors N56 PHP Phase III Melanoma Liver Mets N9344 PHP, 49 BAC OS Follow-up EU Prospective Registry Phase 2 - Phase 3 Hepatocellular Carcinoma Multi Histology Melanoma Liver Mets HCC EU Retro- Registry 7DELCATH SYSTEMS, INC Clinically Differentiated Results §Phase 1, 2 and 3 trials produced positive results in multiple tumor types §Melanoma Liver Mets §Positive Phase 3 results in hepatic metastatic melanoma §n93 (90% ocular melanoma, 10% cutaneous melanoma) §Neuroendocrine Tumor (NET) Liver Mets §mNET cohort in Phase 2 trial showed encouraging 42% objective response rate (ORR) vs ~10% for approved targeted therapy §Median overall survival of ~32 months on Intent to Treat (ITT) basis §Hepatocellular Carcinoma (HCC) §Encouraging signal in HCC cohort of Phase 2 trial §Colorectal Cancer (CRC) Liver Mets §Data from surgical Isolated Hepatic Perfusion (IHP) with melphalan indicates strong potential in well-defined patient population with earlier stage CRC yielding ~50-60% median response rate and median OS of 17.4-24.8 months 8 DELCATH SYSTEMS, INC INDEPENDENT REVIEW COMMITTEE (IRC) ASSESSMENT - UPDATED ANALYSIS (4 June 2012) Hepatic progression-free survival (IRC) Hazard ratio 0.50 (95% CI 0.31-0.80) P0.0029 0 5 10 15 20 25 30 Months Proportion of patients surviving 5.3 mo Intent-to-treat population Chemosaturation (CS-PHP) Best alternative care (BAC) Phase 3 Results - Primary Endpoint hPFS CS-PHP Demonstrated 4x or 5.3 months Improvement in Primary Endpoint of hPFS 9 DELCATH SYSTEMS, INC INVESTIGATOR ASSESSMENT - UPDATED ANALYSIS (4 June 2012) Overall progression-free survival (investigator) Months Proportion of patients surviving Hazard ratio 0.42 (95% CI 0.27-0.64) P<0.0001 0 5 10 15 20 25 30 35 40 45 50 55 3.8 mo Intent-to-treat population Chemosaturation (CS-PHP) Best alternative care (BAC) Phase 3 Results - Overall PFS CS-PHP also Demonstrated a Highly Statistically Significant Improvement in Overall PFS 10 DELCATH SYSTEMS, INC Risks associated with Melphalan HDS §In clinical trials using early versions of the device, the integrated safety population of patients showed risks associated with Melphalan HDS to include: §4.1% incidence of deaths due to adverse reactions §4% incidence of stroke §2% reported incidence of myocardial infarction in the setting of an incomplete cardiac risk assessment §a ≥ 70% incidence of grade 4 bone marrow suppression with a median time of recovery of greater than 1 week §18% incidence of febrile neutropenia, along with the additive risk of hepatic injury, severe hemorrhage, and gastrointestinal perforation §Deaths due to certain adverse reactions did not occur again during the clinical trials following the adoption of related protocol amendments §Future clinical trials will include use of the Generation Two filter and procedure refinements intended to better control toxicities 11 DELCATH SYSTEMS, INC FDA Complete Response Letter (CRL) on Melanoma NDA §Issued in September 2013 §FDA requests include, but not limited to: §Well-controlled randomized trial(s) to establish the safety and efficacy using the to-be-marketed device configuration §Overall survival as the primary efficacy outcome measure §Demonstrate clinical benefits outweigh its risks §Type A Meeting Held with FDA November 2013 §Confirmed understanding of CRL device and procedure safety requirements §Incorporating FDA feedback in current Phase 2 HCC trial design §Continuing to evaluate best path forward for ocular melanoma liver metastases Pursuing Phase 2 To Establish Proof of Concept in HCC, Address FDA Safety Concerns Prior To Embarking On Pivotal Phase 3 Trials 12 DELCATH SYSTEMS, INC HCC Rationale - U.S. & Global §Large Global Market §HCC most common primary cancer of the liver §~750,000* new cases diagnosed worldwide annually §~100,000 potentially suitable for treatment with CHEMOSAT/Melphalan HDS §Liver centric disease, liver centric treatment §Large unmet need in first line therapy §Only one currently approved chemotherapy in U.S., Europe, certain Asian markets §80-90% of patients are not suitable for surgical resection §Focal interventions have limitations with larger tumor burden and micro-metastases *Source: GLOBOCAN 13 DELCATH SYSTEMS, INC Encouraging Signal in Previous P2 HCC Study with Mel/HDS Subject ID Age (yr) Sex (M/F) Race Baseline tumor burden (% of hepatic involveme nt) Number ofPHP received Hepatic response/ overall response hPFS (month) Overall
